     Case 2:06-cr-00058-JAM-EFB Document 861 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       No. 2:06-cr-0058-JAM-EFB P
12                      Respondent,
13           v.                                       ORDER
14    JAGDIP SINGH SEKHON, MANJIT
      KAUR RAI,
15
                        Movants.
16

17

18          Movant Sekhon, through his counsel, has moved to modify the briefing schedule and date
19   of the evidentiary hearing in this case. ECF No. 859. The proposed modified dates for briefing
20   are: (1) October 7, 2020 for motions for summary judgment and opening briefs; (2) oppositions to
21   the foregoing by November 4, 2020; and (3) replies to the oppositions by November 12, 2020. Id.
22   at 2. The hearing on the motions for summary judgment would now occur on November 18,
23   2020. Id. Sekhon states that these extensions are necessary to review discovery items received
24   from the government on September 18, 2020 and to prepare briefing related to the upcoming
25   motions for summary judgment. Id.
26          For its part, the government has no objection to the scheduling modifications. Id. Movant
27   Rai and her counsel do, however, object to the modifications. Id. The substance of Rai’s
28
                                                     1
     Case 2:06-cr-00058-JAM-EFB Document 861 Filed 09/21/20 Page 2 of 2

 1   objections is not contained in the instant motion and her counsel has communicated to the court
 2   that she will not be filing any separate objections.
 3          Accordingly, movant Sekhon’s motion for extension of time (ECF No. 859) is
 4   GRANTED. The briefing schedule and hearing on the motions are modified as follows:
 5          (1) Motions for summary judgment and opening briefs shall be filed on or before October
 6   7, 2020;
 7          (2) Oppositions to the foregoing shall be filed on or before November 4, 2020;
 8          (3) Replies to the oppositions shall be filed on or before November 12, 2020; an
 9          (4) Hearing on the motions for summary judgment is set for November 18, 2020, at 10:00
10   a.m. (via Zoom web application.)
11          If summary judgment is denied, in part or in full, an evidentiary hearing will be set.
12   Counsel shall be prepared to address dates for scheduling of the evidentiary hearing at the
13   November 18, 2020 hearing.
14          SO ORDERED.
15   DATED: September 21, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
